Case 1:20-cv-01109-TAB-SEB Document 11 Filed 04/21/20 Page 1 of 2 PageID #: 117




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 AUDREY COURTER,                                       )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:20-cv-01109-SEB-TAB
                                                       )
 HOOK-SUPERX, LLC,                                     )
                                                       )
                               Defendant.              )


                                      ORDER OF REFERENCE

         The parties have indicated their consent to the exercise of jurisdiction by a United States

 Magistrate Judge by the filing of a joint consent [Dkt. 10]. It is, therefore, ORDERED, that this

 case be referred to the currently assigned United States Magistrate Judge, The Honorable Tim A.

 Baker, to conduct all proceedings and order the entry of judgment in accordance with 28 U.S.C.

 § 636(c) and Fed. R. Civ. P. 73. Should this case be reassigned to a magistrate judge other than

 the magistrate judge assigned the date of this order, any attorney or party of record may object

 within 30 days of such reassignment. If no objection is filed, the consent will remain in effect.

 The cause number of this action shall be amended to reflect the referral of this action to the

 Magistrate Judge. Please use altered case no. 1:20-cv-01109-TAB-SEB on all future filings with

 this court.

         IT IS SO ORDERED.
                 4/21/2020
         Date: ______________                              _______________________________
                                                           SARAH EVANS BARKER, JUDGE
                                                           United States District Court
                                                           Southern District of Indiana
Case 1:20-cv-01109-TAB-SEB Document 11 Filed 04/21/20 Page 2 of 2 PageID #: 118




 Distribution:

 Alex Maurice Beeman
 REMINGER CO. LPA (Indianapolis)
 abeeman@reminger.com

 Nicholas Gene Brunette
 REMINGER CO. LPA (Indianapolis)
 nbrunette@reminger.com

 Sarah Jane Graziano
 HENSLEY LEGAL GROUP, PC
 sgraziano@hensleylegal.com

 Eileen Ruth Smart
 HENSLEY LEGAL GROUP
 esmart@hensleylegal.com
